COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Linda S. Restrepo and Carlos E. Restrepo      §              No. 08-16-00032-CV
 d/b/a Collectively RDI Global Services
 and R & D International,                      §                 Appeal from the

                      Appellant,               §           County Court at Law No. 5

 v.                                            §            of El Paso County, Texas

 Alliance Riggers & Constructors, LTD          §             (TC# 2012-DCV04523)

                      Appellee.               §
                                            ORDER

       The Court GRANTS the Appellant’s pro se third motion for extension of time within

which to file the brief until August 6, 2016. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that Mr .Carlos E. Restrepo., the Appellant, prepare the

Appellant’s Pro Se brief and forward the same to this Court on or before August 6, 2016.

       IT IS SO ORDERED this 29th day of June, 2016.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)